NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DINA MARIBEL LUNA-RAMIREZ,                       No. 12-73055

               Petitioner,                       Agency No. A098-112-383

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Dina Maribel Luna-Ramirez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the incidents

Luna-Ramirez experienced, including death threats, did not rise to the level of

persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005)

(record did not compel the finding that the incidents of harm petitioner suffered

constituted past persecution). We reject Luna-Ramirez’s contentions that the

agency failed to consider evidence relevant to her claim of persecution. Further, as

Luna-Ramirez has not established past persecution, she is not entitled to a

presumption of future persecution. See Molina-Estrada v. INS, 293 F.3d 1089,

1096 (9th Cir. 2002). As Luna-Ramirez does not otherwise contend she has shown

a well-founded fear of persecution, her asylum claim fails.

      In light of these conclusions, we do not reach Luna-Ramirez’s other

contentions or her request for judicial notice relating to her ability to relocate.

      PETITION FOR REVIEW DENIED.




                                            2                                     12-73055